DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 8:
Claim 8 recites the limitation “a plurality of support pins” in lines 1-2. However, it is unclear whether these are the same or different “plurality of support pins” as the “first plurality of support pins” of claim 1.

In reference to claim 15:
Claim 15 recites the limitation “a plurality of support pins” in lines 1-2. However, it is unclear whether these are the same or different “plurality of support pins” as the “first plurality of support pins” of claim 9.

In reference to claim 18:
Claim 18 recites the limitation “a plurality of support pins” in lines 1-2. However, it is unclear whether these are the same or different “plurality of support pins” as the “first plurality of support pins” of claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US20140265165) in view of Lee (US20070258184).

In reference to claim 1:
Lin discloses a method (para 0006) comprising:
mounting a first wafer on a first chuck (Fig. 3 numerals 302 and 306);
mounting a second wafer on a second chuck (Fig 3 numerals 300 and 304);
cleaning the first wafer and the second wafer (paras 0027-0028);
bonding the second wafer on the first wafer (para 0029); and
performing a heat treatment process on the first wafer and the second wafer (para 0024),
wherein the first chuck includes a first base (inherent as it is required for operation), and 
a plurality of supports disposed on the first base having upper surfaces at a first level (Fig. 3).
Lin does not disclose wherein the plurality of supports are a plurality of support pins, a plurality of first lift holes passing through the first base, a plurality of first lift guard rings disposed on the first base and surrounding the plurality of first lift holes, and each of the plurality of first lift guard rings has an upper surface at the first level. However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Lee discloses a method for supporting wafers (abstract). Lee further discloses wherein the wafer is supported on a first chuck which utilizes a plurality of support pins to support the wafer during bonding (para 0030; Fig. 3 numeral 108). Lee further discloses a plurality of first lift holes passing through the first base and a plurality of first lift guard rings disposed on the first base and surrounding the plurality of first lift holes, wherein each of the plurality of first lift guard rings has an upper surface at the first level (paras 0028-0031; Figs. 3-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the wide supports of Lin with the pin supports of Lee because each support is known in the art and the substitution yields predictable results, e.g. the wafer is received and supported by the chuck using known mechanisms.

In reference to claim 2:
In addition to the discussion of claim 1, above, Lin further discloses wherein the second chuck includes a second base (Inherent to Fig. 3 as the supports 304 have to be attached to a base), a through hole passing through the second base (para 0029, the “center pin” must pass through a hole), and a plurality of second vacuum channels disposed in the second base (Fig. 3 numeral 308).
As discussed above, Lee discloses a plurality of lift holes passing through the base to facilitate wafer transfer (paras 0028-0031; Figs. 3-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the supports of Lin with the supports of Lee because each support is known in the art and the substitution yields predictable results, e.g. the wafer is received and supported by the chuck using known mechanisms (see MPEP § 2143, B.).

In reference to claim 3:
In addition to the discussion of claim 1, above, Lin further discloses comprising contacting the second wafer to the first wafer such that an upper surface of the second wafer faces an upper surface of the first wafer (Fig. 4).

In reference to claim 4:
In addition to the discussion of claim 1, above, Lin further discloses wherein the bonding the second wafer on the first wafer is performed in a bonding place (para 0029; as the wafers are bonded at a location that location meets the broadest reasonable interpretation of “a bonding place”), and
the performing the heat treatment process on the first wafer and the second wafer is done in a heat treatment place (para 0031; as the wafers are subjected to a heat treatment at a location, the location meats the broadest reasonable interpretation of “a heat treatment place”; further, Lin explicitly discloses that the anneal may be done using flat bonding chucks. As the bonding chucks of Fig. 3 are not flat the two operations are disclosed as being done in separation places).

In reference to claim 5:
In addition to the discussion of claim 1, Lin further discloses further comprising performing a plasma treatment on the second wafer (para 0027).

In reference to claim 6:
In addition to the discussion of claim 1, above, Lin further discloses wherein the first chuck has a non-flat contact surface, and the second chuck has a flat contact surface (Fig. 3).

In reference to claim 7:
In addition to the discussion of claim 1, above, Lin further discloses wherein prior to bonding the second wafer on the first wafer, an upper surface of the second wafer facing an upper surface of the first wafer is flatter than the upper surface of the first wafer (Fig. 3).

In reference to claim 8:
As discussed in reference to claim 1, above, Lin as modified by Lee teaches wherein the first chuck includes a plurality of support pins that are disposed on the first base.
Lin further discloses a dam portion that is disposed on the first base and circumferentially surrounds the plurality of support pins, and the dam portion has an upper surface at a second level that is lower than the first level (Fig. 3 leftmost and rightmost sections of the lower chuck) (Lee also discloses a dam section at paras 0091-0092 and Fig. 12).

In reference to claim 9:
Lin discloses a method (para 0006) comprising:
providing a first substrate on a first chuck (Fig. 3 numerals 302 and 306);
providing a second substrate on a second chuck (Fig 3 numerals 300 and 304);
cleaning the first substrate and the second substrate using a cleaning device (paras 0027-0028);
contacting the second substrate to the first substrate such that an upper surface of the second substrate faces an upper surface of the first substrate (Fig. 3);
bonding the upper surface of the second substrate to the upper surface of the first substrate to form a bonding substrate (para 0029; Fig. 3); and
performing a heat treatment process on the bonding substrate (para 0024), and
wherein the first chuck includes a first base (inherent as it is required for operation).
Lin does not disclose a plurality of first lift holes passing through the first base, a plurality of first lift guard rings disposed on the first base and surrounding the plurality of first lift holes, and a plurality of first support pins that have upper surfaces at a first level, and each of the plurality of first lift guard rings has an upper surface at the first level. However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Lee discloses a method for supporting wafers (abstract). Lee further discloses wherein the wafer is supported on a first chuck which utilizes a plurality of support pins to support the wafer during bonding (para 0030; Fig. 3 numeral 108). Lee further discloses a plurality of first lift holes passing through the first base and a plurality of first lift guard rings disposed on the first base and surrounding the plurality of first lift holes, wherein each of the plurality of first lift guard rings has an upper surface at the first level (paras 0028-0031; Figs. 3-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the wide supports of Lin with the pin supports of Lee because each support is known in the art and the substitution yields predictable results, e.g. the wafer is received and supported by the chuck using known mechanisms.

In reference to claim 10:
In addition to the discussion of claim 9, above, Lin further discloses wherein the second chuck includes a second base (Inherent to Fig. 3 as the supports 304 have to be attached to a base), a through hole passing through the second base (para 0029, the “center pin” must pass through a hole), and a plurality of second vacuum channels disposed in the second base (Fig. 3 numeral 308).
As discussed above, Lee discloses a plurality of lift holes passing through the base to facilitate wafer transfer (paras 0028-0031; Figs. 3-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the supports of Lin with the supports of Lee because each support is known in the art and the substitution yields predictable results, e.g. the wafer is received and supported by the chuck using known mechanisms (see MPEP § 2143, B.).

In reference to claim 11:
In addition to the discussion of claim 9, above, Lin further discloses further comprising performing a plasma treatment on the second substrate (para 0027).

In reference to claim 12:
In addition to the discussion of claim 12, above, Lin further discloses further comprising moving the first substrate and the second substrate from a cleaning place to a bonding place, after the cleaning the first substrate and the second substrate is performed (para 0028).

In reference to claim 13:
In addition to the discussion of claim 9, above, Lin further discloses wherein the second chuck includes a second base, a through hole passing through the second base, a plurality of second lift holes passing through the second base, and a plurality of second vacuum channels disposed in the second base (para 0027-0028).

In reference to claim 14:
In addition to the discussion of claim 9, above, Lin further discloses wherein the first chuck has a non-flat contact surface, and the second chuck has a flat contact surface (Fig. 3).

In reference to claim 15:
As discussed in reference to claim 9, above, Lin as modified by Lee teaches wherein the first chuck includes a plurality of support pins that are disposed on the first base.
Lin further discloses a dam portion that is disposed on the first base and circumferentially surrounds the plurality of support pins, and the dam portion has an upper surface at a second level that is lower than the first level (Fig. 3 leftmost and rightmost sections of the lower chuck) (Lee also discloses a dam section at paras 0091-0092 and Fig. 12).

In reference to claims 16 and 17:
Lin discloses a method (para 0006) comprising:
providing a first substrate on a first chuck (Fig. 3 numerals 302 and 306);
providing a second substrate on a second chuck (Fig 3 numerals 300 and 304);
cleaning the first substrate and the second substrate using a cleaning device (paras 0027-0028);
contacting the second substrate to the first substrate such that an upper surface of the second substrate faces an upper surface of the first substrate (para 0029; Fig. 3);
bonding the upper surface of the second substrate to the upper surface of the first substrate to form a bonding substrate (para 0029; Fig. 3); and
performing a heat treatment process on the bonding substrate (para 0024),
wherein the first chuck includes a first base (inherent as it is required for operation), a first vacuum channel disposed in the first base (Fig. 3 numeral 310), and
the second chuck includes a second base (inherent as it is required for operation), a through hole passing through the second base (para 0029, the “center pin” must pass through a hole), and a plurality of second vacuum channels disposed in the second base.
Lin further discloses wherein the central area of the first chuck is disposed at a first level (Fig. 3).
Lin does not disclose a plurality of first lift holes passing through the first base, a plurality of first lift guard rings disposed on the first base and surrounding the plurality of first lift holes, and a plurality of first support pins or wherein the second chuck comprises a plurality of second lift holes passing through the second base (claim 16) or wherein the plurality of first support pins have upper surfaces at a first level, and the plurality of first lift guard rings have upper surfaces at the first level (claim 17). However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Lee discloses a method for supporting wafers (abstract). Lee further discloses wherein the wafer is supported on a first chuck which utilizes a plurality of support pins to support the wafer during bonding (para 0030; Fig. 3 numeral 108). Lee further discloses a plurality of first lift holes passing through the first base and a plurality of first lift guard rings disposed on the first base and surrounding the plurality of first lift holes, wherein each of the plurality of first lift guard rings has an upper surface at the first level (paras 0028-0031; Figs. 3-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the wide supports of Lin with the pin supports of Lee because each support is known in the art and the substitution yields predictable results, e.g. the wafer is received and supported by the chuck using known mechanisms.

In reference to claim 18:
As discussed in reference to claim 16, above, Lin as modified by Lee teaches wherein the first chuck includes a plurality of support pins that are disposed on the first base. 
Lin further discloses a dam portion that is disposed on the first base and circumferentially surrounds the plurality of support pins, and the dam portion has an upper surface at a second level that is lower than the first level (Fig. 3 leftmost and rightmost sections of the lower chuck)(Lee also discloses a dam section at paras 0091-0092 and Fig. 12).

In reference to claim 19:
In addition to the discussion of claim 16, above, Lin further discloses further comprising transferring the first substrate and the second substrate from a cleaning place to a bonding place (paras 0028).

In reference to claim 20:
In addition to the discussion of claim 16, above, Lin further discloses wherein during the bonding the upper surface of the second substrate to the upper surface of the first substrate, the second substrate is bent (para 0029).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugihara (US20150129137).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742